J.E. Morgan was convicted on a charge that he did have the possession of 250 gallons of malt mash, fit for distillation, with intention of manufacturing alcoholic liquor, and in accordance with the verdict of the jury he was sentenced to pay a fine of $200 and be confined in the county jail for 6 months. The errors assigned question the sufficiency of the evidence to support the verdict.
John Cable testified that with two other officers he visited the defendant's place, 1 1/2 miles east of Pumpkin Center, Okmulgee county, and found 4 barrels and 2 five-gallon water bottles full of mash in a state of fermentation that made it ready for the still, about 70 yards from the defendant's house, on his place, and that the defendant was sleeping in the yard drunk. The state rested, and the defendant moved for a directed verdict in the form of a demurrer to the evidence, which was overruled.
As a witness in his own behalf, defendant, Morgan, testified that he had hauled the stuff there that night, that a party gave it to him for his hogs, that it had been run, and that it was what they call runnings from the still, and that it was not fit for distillation. It is well settled by this court that it will not undertake to pass upon the weight of the evidence, and, unless here was no substantial evidence to justify the verdict, or that it was the result of passion, prejudice, or partiality on the part of the jurors, it will not interfere.
We discover no error in the record proper. The judgment is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 103